Exhibit 10.2
Orchard Contracting and Transferring Contract
 
Party A: Beixiaoping Village, Bolinzhuang Town, Laiyang City
 
Party B: Shandong Longkang Juice Co., ltd.
 
After both parties friendly negotiation, this contract is hereby made on the
basis of Mutual benefits to protect both parties’ legal rights and obligations.
Both parties should obey the following terms:
 
o Name of the contracting orchard, areas, trees situation and facilities of the
location:
 
Party B contracts good quality pear orchard of 1,300 Mu (about 214.2 acres) in
the front area of Beixiaoping Village, (east to Xiaohe, west to Fengshan, north
to Xiadao, South to Gengian). The age of the trees is 4 years. Facilities are
completed.
 
o Period of the contract and duration:
 
The period of the contract is 30 years, from March 10th, 2011 to March 9th,
2041.
 
o Contracting charge payment method and time:
 
1 Contracting charge is 1,500 RMB Yuan/Mu each year. Total charge is
58,500,000.00 Yuan, in Chinese character is written as fifty eight million and
five hundred thousand.
 
2 Contracting charge should be paid in cash before June 30tht. Party B should
pay all the charge in one time.
 
o Rights and obligations of both parties:
 
1 Party A should transfer the good quality orchard contracted by Party B before
March 25th, 2011, and let them manage and use the orchard.
 
2 Party A should provide Party B’s contracted orchard the nearest sufficient
water resources and road transportation conditions, insuring that the
transportation is unblocked and the water resources are sufficient and
pollution-free.
 
3 Party A should guarantee the completion and safety of the base and help Party
B to deal with the relation with the villagers, maintaining Party B’s normal
production and management procedures.
 
4 Any kind of taxes and dues should be paid by Party A. Party B shall not be
liable for it.
 
5 Party B should manage the contracted orchard according to the contract. Any
damage to the land or the facilities of the orchard is prohibited. if any change
or adjustment to the orchard are needed, Party B should negotiate with Party B.
 
6 Party B should try their best to arrange people from Party A’s village to
manage the orchard. If there is anyone not willing to manage the orchard, then
Party B can arrange the contracting managers freely without Party A’s
interference.
 
7 During the contract period, Party B has the rights of using the orchard, the
rights of management and ownership and the rights of collecting any income
related to the orchard.
 
o Liability for breach the contract:
 
1 Party A has the right to cancel the contract if Party B does not pay the
contracting charge; Party B has the right to cancel the contract f Party A fails
to carry out the contract.
 
2 Both partied should strictly carry out this contract. If one party has
breached the contract then this party should be liable for all the loss caused
to another party.
 
o Amendment or cancel to the contract:
 
1 Each party shall have the right to amend or terminate the contract when the
contract is failed to perform due to the change of the national policies or
unpredicted natural disasters.
 
2 The contract shall lose effect when the period of the contract is due.
 
o When dispute is arising on the contract, firstly negotiation will be taken; In
case no settlement can be reached through negotiation, the case shall then be
submitted to the local people’s court.
 
o Supplemental agreement can be signed up if both party agree on other terms
which are not included in this contract. The supplemental agreement enjoys the
equal legal effect as this contract.
This Contract is in triplicate; each party retains one copy and the related
department retains one copy. The contract shall come into effect since the date
it is signed.
 
Party A (stamping): /s/ Beixiaoping Village, Bolinzhuang Town, Laiyang City
 
Representative (signature):
 
Party B (stamping): /s/ Shandong Longkang Juice Co., ltd.
 
Representative (signature):
 

--------------------------------------------------------------------------------